Citation Nr: 1448060	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript is of record.

The Board remanded this claim in January 2014 for further development.  It now returns for appellate review. 

A June 2014 rating decision increased the Veteran's PTSD evaluation from 10 percent to 30 percent, effective December 18, 2008, the date of the service connection claim for PTSD.  Because this increased rating does not represent a grant of the maximum benefits allowable, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim for entitlement to an initial rating in excess of 30 percent for PTSD must be remanded for further development to make an informed decision, and to afford it every due consideration.

There has not been substantial compliance with the Board's January 2014 remand directives, which instructed that a new VA psychiatric examination be performed and that a Global Assessment of Functioning (GAF) score be provided in the examination report, together with an explanation of the significance of that score.  A VA examination was performed in March 2014, but it does not include a GAF score or an explanation as to why a GAF score was not provided.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

On remand, the case should be returned to the examiner who performed the March 2014 examination for a supplemental opinion providing a GAF score and an explanation of the significance of that score.  If deemed necessary by the examiner, or if there is evidence of worsening symptoms, a new VA psychiatric examination should also be performed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007) ("[W]hen 'the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.'" (quoting Caluza v. Brown, 7 Vet. App. 498, 50-06 (1998))); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

In addition, the June 2014 supplemental statement of the case (SSOC) reflects that a VA PTSD examination was performed on either December 9, 2010 or December 20, 2010 (both dates are used in the SSOC) at the Portland VA Medical Center (VAMC).  A copy of this report is not in the claims file, and must be obtained on remand. 

The Veteran should also be provided another opportunity to submit, or request VA to obtain on his behalf, any relevant private or VA treatment records pertaining to his PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the December 2010 VA PTSD examination performed at the Portland VAMC and associate it with the file.

2. Obtain any VA treatment records from the Portland VAMC dated since March 2014 and associate them with the claims file.

3. Then, return the case to the clinician who examined the Veteran in March 2014 for a supplemental opinion, as discussed below.  If the clinician who performed the March 2014 examination is not reasonably available, the opinion may be rendered by a different qualified medical professional.

The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for a new examination unless there is evidence of worsening symptoms, or if deemed necessary by the clinician in order to render the opinion.  

The clinician must render an opinion as to the following: Assign a Global Assessment of Functioning (GAF) score based on the March 2014 VA PTSD examination, and explain the significance of the score.

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

5. Finally, after completing any other development that may be warranted, readjudicate the claim for entitlement to an initial rating in excess of 30 percent for PTSD on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)


